     Case 2:20-cv-02084-JCM-EJY Document 15 Filed 12/28/20 Page 1 of 5




 1   WRIGHT, FINLAY & ZAK, LLP
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
 6   lrobbins@wrightlegal.net
     Attorneys for Plaintiff, U.S. Bank Trustee National Association, as Trustee for Structured Asset
 7   Investment Loan Trust Mortgage Pass-Through Certificates, Series 2005-7
 8                               UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA

10   U.S. BANK TRUSTEE NATIONAL                        Case No.: 2:20-cv-02084-JCM-EJY
     ASSOCIATION, AS TRUSTEE, FOR
11   STRUCTURED ASSET INVESTMENT
12   LOAN TRUST MORTGAGE PASS-                         PROPOSED JOINT DISCOVERY PLAN
     THROUGH CERTIFICATES, SERIES 2005-                AND SCHEDULING ORDER
13   7,
                                                       SPECIAL SCHEDULING REVIEW
14                        Plaintiff,                   REQUESTED
15          vs.

16   FIDELITY NATIONAL TITLE GROUP,
     INC.; COMMONWEALTH LAND TITLE
17   COMPANY; EQUITY TITLE, LLC dba
18   EQUITY TITLE OF NEVADA; DOE
     INDIVIDUALS I through X; and ROE
19   CORPORATIONS XI through XX, inclusive,
20                       Defendants.
21          Plaintiff U.S. Bank National Association, as Trustee FOR Structured Asset Investment
22   Loan Trust Mortgage Pass-Through Certificates, Series 2005-7 (“U.S. Bank”), Specially
23   Appearing Defendant Fidelity National Title Group, Inc. and Defendant Commonwealth Land
24   Title Insurance Company (“Defendants”, collectively the “Parties”), hereby submit their
25   proposed Joint Discovery Plan and Scheduling Order pursuant to Fed. R. Civ. P. 26(f) and LR
26   26-1(a-b).
27   ///
28   ///



                                                Page 1 of 5
     Case 2:20-cv-02084-JCM-EJY Document 15 Filed 12/28/20 Page 2 of 5




 1      I.          INFORMATION PURSUANT TO FRCP 26(f).
 2      1. Meeting. Pursuant to Fed. R. Civ. P. 26(f) and LR 26-1(a), a meeting was held on
 3   December 10, 2020, and was attended by Lindsay D. Robbins, Esq. of Wright, Finlay & Zak,
 4   LLP, Counsel for U.S. Bank, and Sophia S. Lau, Esq., of Early, Sullivan, Wright, Gizer &
 5   McRae, LLP, Counsel for Defendants.
 6      II.         INFORMATION PURSUANT TO LR 26-1(B).
 7      1. Discovery Plan. The Parties proposed to the Court the following discovery plan:
 8            (a)     Subject of Discovery. Discovery will be needed on the following subjects: All
 9   claims set forth in the Complaint, as well as the defenses relevant to the action.
10            (b)     Discovery Cut-Off Dates.      Discovery will take 270 days, measured from
11   November 12, 2020, the date Commonwealth Land Title Insurance Company filed its Petition
12   for Removal [ECF No. 1]. The discovery cut-off date, therefore, will be August 9, 2021.
13            (c)     Fed. R. Civ. P. 26(a)(2) Disclosures (Experts).      Disclosure of experts shall
14   proceed according to Fed. R. Civ. P. 26(a)(2):
15                    (1)    The disclosure of experts and expert reports shall occur on June 10,
16   2021, which is sixty (60) days before the discovery cut-off date;
17                    and
18                    (2)    The disclosure of rebuttal experts and their reports shall occur on July
19   12, 2021, which is thirty (30) days before the discovery cut-off date.
20      2. Other items.
21            (a)     Initial Disclosures. The Parties will exchange initial disclosures by January 25,
22   2021. The Parties will continue to supplement their disclosures in accordance with the Federal
23   Rules of Civil Procedure.
24            (b)     Amending the Pleadings and Adding Parties. The Parties have until May 11,
25   2021, to file any motion to amend the pleadings or to add parties, which is ninety (90) days
26   before the discovery cut-off date pursuant to LR 26-1(b)(2).
27
28



                                                 Page 2 of 5
     Case 2:20-cv-02084-JCM-EJY Document 15 Filed 12/28/20 Page 3 of 5




 1          (c)       Dispositive Motions. The Parties shall have until September 8, 2021, to file
 2   dispositive motions. This is thirty (30) days after the discovery cut-off date pursuant to LR 26-
 3   1(b)(4).
 4          (d)       Settlement. All Parties will continue to discuss possible resolution to this matter.
 5          (e)       Pretrial Order. The pretrial order shall be filed by October 8, 2021, which is not
 6   more than thirty (30) days after the date set for filing dispositive motions in the case. This
 7   deadline is suspended if the dispositive motions are timely filed. The disclosures required by
 8   Fed. R. Civ. P. 26(a)(3) shall be made in the joint pretrial order.
 9          (f)       Court Conference. The Parties are not requesting a conference with the Court
10   before entry of the scheduling order.
11          (g)       Later Appearing Parties. A copy of this discovery plan and scheduling order
12   shall be served on any person served after it is entered, or, if an additional defendant should
13   appear, within five (5) days of their first appearance. This discovery plan and scheduling order
14   shall apply to such later-appearing parties, unless the Court, on motion and for good cause
15   shown orders otherwise.
16          (h)       Extension or Modification of the Discovery Plan and Scheduling Order. LR 26-
17   4 governs modifications or extensions of this discovery plan and scheduling order.              Any
18   stipulation or motion must be made no later than twenty-one (21) days before the subject
19   deadline, and must fully comply with LR 26-4.
20              (i)   Estimate of Time Required for Trial. The Parties estimate that a trial will take
21   10-15 days.
22          (j)       Alternative Dispute Resolution: The Parties hereby certify pursuant to LR 26-
23   1(b)(7) they met and conferred about the possibility of using alternative dispute-resolution
24   processes including mediation, arbitration, and if applicable, early neutral evaluation
25   (collectively, ADR). The Parties determined ADR is not a viable option at this time.
26          (k)       Alternative Forms of Case Disposition: The Parties hereby certify pursuant to LR
27   26-1(b)(8) they considered consent to trial by a magistrate judge and/or use of the short trial
28   program. The Parties do not consent to either at this time.



                                                   Page 3 of 5
     Case 2:20-cv-02084-JCM-EJY Document 15 Filed 12/28/20 Page 4 of 5




 1             (l)      Electronic Evidence: The Parties have discussed the production of electronic data
 2   and will stipulate to a protocol for handling electronically stored data if necessary.
 3             (m)      Time to Notice Depositions Pursuant to Fed. R. Civ. P. 30(b)(6): The Parties
 4   agree to provide at least fourteen (14) days notice prior to taking a deposition pursuant to Fed.
 5   R. Civ. P. 30(b)(6), unless otherwise agreed.
 6             (n)      Issues about claims of privilege or protection of trial preparation materials:
 7                      (i) Any or all Parties, may require a protective order in order to protect the
 8   disclosure of certain confidential business information. In the event such a protective order
 9   becomes necessary the Parties will submit a stipulated protective order to the parties for
10   agreement, or if necessary, may file a motion for protective order.
11                   (ii) Claw-back of Inadvertent Disclosure of Privileged Materials: The Parties agree
12   that the procedures set forth in Fed. R. Civ. P. 26(b)(5) shall apply.
13      III.         STATEMENT WHY DIFFERENT DEADLINES SHOULD APPLY
14             The Parties are awaiting this Court’s ruling on U.S. Bank’s Motion for Remand [ECF
15   No. 4], which may eliminate the need for some discovery. Additionally, the experience of the
16   Parties in litigating this type of case is that the standard 180-day deadline is too tight to conduct
17   discovery on all issues, particularly in light of the COVID-19 pandemic and where counsel has
18   experienced prior difficulty obtaining documents in response to subpoenas to non-parties which
19   may require the filing of motions to compel. Moreover, the Parties anticipate that the issues in
20   this action will be expert-intensive, with multiple depositions and subpoenas issued to non-
21   parties. While the Parties intend to participate in discovery in good faith and will attempt to
22   resolve any discovery disputes without intervention of the Court, it has been the Parties’
23   experience that guidance may be needed on disputes that arise with third-parties from whom
24   documents will be subpoenaed. An extra ninety (90) days will give the parties additional time to
25   adequately conduct all discovery and resolve all pertinent disputes in a way that is most
26   convenient and economical for the Court, particularly in light of the COVID-19 pandemic.
27
28



                                                     Page 4 of 5
     Case 2:20-cv-02084-JCM-EJY Document 15 Filed 12/28/20 Page 5 of 5




 1          Due to the number of non-party witnesses and experts involved in this case, the Parties
 2   request the Court find that all deadlines herein should apply to allow for suitable time for
 3   discovery.
      DATED this 23rd day of December, 2020.         DATED this 23rd day of December, 2020.
 4
 5    WRIGHT, FINLAY & ZAK, LLP                      EARLY SULLIVAN WRIGHT GIZER &
                                                     McRAE LLP
 6    /s/ Lindsay D. Robbins
 7    Lindsay D. Robbins, Esq.                       /s/ Sophia S. Lau
      Nevada Bar No. 13474                           Sophia S. Lau, Esq.,
 8    7785 W. Sahara Ave., Suite 200                 Nevada Bar No. 13365
      Las Vegas, NV 89117                            8716 Spanish Ridge Avenue, Suite 105
 9    Attorneys for Plaintiff, U.S. Bank Trustee     Las Vegas, Nevada 89148
10    National Association, as Trustee for           Attorneys for Specially-Appearing Defendant
      Structured Asset Investment Loan Trust         Fidelity National Title Group, Inc. and
11    Mortgage Pass-Through Certificates, Series     Defendant Commonwealth Land Title
      2005-7                                         Insurance Company
12
13   IT IS SO ORDERED.

14          Dated this 28th day of December, 2020.
15
16                                              ________________________________________
                                                UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28



                                               Page 5 of 5
